675 F.2d 100
Carol E. SPEER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 81-1234.
United States Court of Appeals,Fifth Circuit.
May 6, 1982.

Larry Hayes, Dallas, Tex., for plaintiff-appellant.
Charles D. Cabaniss, Asst. U. S. Atty., Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas; Barefoot Sanders, Judge.
Before BROWN and RANDALL, Circuit Judges, and DUPLANTIER*, District Judge.
PER CURIAM:


1
On this appeal, plaintiff-appellant Carol E. Speer challenges only the findings of the district court that Jerry Speer's suicide constituted an independent intervening cause of his death and that the Veterans Administration Hospital Pharmacy's negligence was, therefore, not the proximate cause of such death.


2
We affirm those findings on the basis of the district court's Memorandum Opinion, 512 F.Supp. 670 (N.D.Tex.1981).


3
AFFIRMED.



*
 District Judge for the Eastern District of Louisiana, sitting by designation